Exhibit 10CC
**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
(CELESTICA LOGO) [b84511b8451100.gif]
AGREEMENT FOR MANUFACTURE
BETWEEN
LOJACK CORPORATION AND
LOJACK EQUIPMENT IRELAND LIMITED
AND
CELESTICA CORPORATION

              i              

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
CONTENTS

         
1. DEFINITIONS
    1  
2. SCOPE OF AGREEMENT
    2  
3. FORECAST AND ORDER PROCEDURE
    3  
4. MATERIALS
    4  
5. DELIVERY AND RISK
    6  
6. ACCEPTANCE OF PRODUCTS
    6  
7. FLEXIBILITY AND RESCHEDULING
    7  
8. CANCELLATION
    7  
9. PRICES AND NRE
    8  
10. PAYMENT
    10  
11. LOJACK CREDIT LIMIT
    10  
12. TITLE
    10  
13. INTELLECTUAL PROPERTY
    10  
14. QUALITY ASSURANCE
    11  
15. CHANGE CONTROL
    12  
16. EXCESS AND/OR OBSOLETE MATERIAL
    13  
17. CELESTICA WARRANTY
    14  
18. LOJACK WARRANTY
    15  
19. INDEMNIFICATION
    16  
20. TOOLING, SOFTWARE AND LOJACK PROPERTY
    16  
21. CONFIDENTIALITY
    17  
22. EXCLUSIONS AND LIMITATION OF LIABILITY
    17  
23. TERM AND TERMINATION
    19  
24. GENERAL
    19  

     
SCHEDULE 1:
  PRODUCTS
SCHEDULE 2:
  **PRICES FOR THE PRODUCTS
SCHEDULE 3:
  PRODUCTION TRANSITION ACTIVITIES AND NRES
SCHEDULE 4:
  FCPA COMPLIANCE
SCHEDULE 5:
  CREDIT

              ii              

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
THIS AGREEMENT is made effective the 25th day of November, 2010 (the “Effective
Date”)
BETWEEN
CELESTICA CORPORATION, a Delaware corporation with an office located at 645
Harvey Road, Manchester, NH 03103 (“Celestica”).
AND
LOJACK CORPORATION, a Massachusetts corporation with an office located at
Meditech Executive Center, 200 Lowder Brook Drive, Suite 1000, Westwood, MA
02090 (“LJ”), and LOJACK EQUIPMENT IRELAND LIMITED, whose registered office is
at 5th Floor, Five Lamps Place, Amiens Street, Dublin 1, Republic of Ireland
(“LEI,” and, collectively with LJ, “LoJack”).
WHEREAS
This Agreement sets out the terms and conditions upon which Celestica will
manufacture and supply to LoJack certain Products and supply certain Services as
herein defined.
IT IS AGREED
1. DEFINITIONS
     The following words and expressions shall have the following meanings:

1.1   “Affiliate” means, with respect to a party hereto, an entity that directly
or indirectly controls, is controlled by or is under common control with that
party. LEI shall be specifically excluded as being an Affiliate of LJ.   1.2  
“Approved Vendor List” (“AVL”) means the LoJack approved vendor list from which
Celestica must procure Materials and will identify a vendor as a supplier of
either a Celestica Sourced Component or LoJack Controlled Component.   1.3  
“BOM” means the bill of material for each Product.   1.4   “Celestica Sourced
Component(s)” means a component(s) available from a supplier on Celestica’s
preferred supplier list where Celestica has sole responsibility for negotiating
terms and conditions and determining price. Celestica shall provide to LoJack a
preferred supplier list for all applicable components used in the production of
Products for LoJack.   1.5   “Days” means calendar days unless otherwise
identified herein.   1.6   “Epidemic Condition” shall have the meaning set forth
in Section 17.4.   1.7   “Excess” Material shall have the meaning set forth in
Section 16.1.   1.8   “Forecast” shall have the meaning set forth in
Section 3.1(b).   1.9   “Intellectual Property” shall mean all patents,
applications for patents, copyrights, mask works, trade secrets and any other
intellectual property rights recognised by any jurisdiction.

              1              

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

1.10   “LoJack Controlled Component” means a component available from a supplier
on LoJack’s preferred supplier list where LoJack has sole responsibility for
negotiating terms and conditions and determining price.   1.11   “LoJack
Information” shall mean the Specification for the relevant Product and all
drawings, documentation, data, software, information and know-how, and any
tooling provided by LoJack to Celestica.   1.12   “Material” shall mean any
components and other materials comprising or comprised in Products.   1.13  
“MVA” shall mean the manufacturing value add, which is the element of the Prices
that covers the services provided to transform the raw materials into the
finished goods.   1.14   “Obsolete Material” shall have the meaning set forth in
Section 16.3.   1.15   “Order” shall mean purchase order for Products and/or
Services placed by LoJack subject to the terms and conditions of this Agreement.
  1.16   “Prices” shall mean the prices for Products and/or Services and/or
non-recurring expenditure (“NRE”) (including, without limitation, tooling and
fixtures and other agreed items) agreed between the parties from time to time,
including the prices set forth in Schedules 2 and 3.   1.17   “Products” shall
mean the products listed in Schedule 1 and described in the Specifications.
Schedule 1 may be updated from time to time on mutual agreement of the parties.
  1.18   “RMA” shall mean a return material authorisation to be provided by
Celestica to LoJack.   1.19   “Safety Stock Inventory” shall have the meaning
set forth in Section 4.4.   1.20   “Services” shall have the meaning set forth
in Section 2.2.   1.21   “Specifications” shall mean the specifications, which
may include drawings, industry standards, LoJack requirements and other
information provided by LoJack and reviewed with Celestica and mutually agreed
upon, for the Products, with respect to acceptance criteria, performance
requirements, workmanship standards, quality standards and other requirements
related to the manufacture of the Products.   1.22   “Spend Controlled
Components” shall mean a component(s) available from a supplier on LoJack’s
preferred supplier list where LoJack has requested that Celestica negotiate the
pricing and/or the terms and conditions with such supplier on LoJack’s behalf,
and LoJack has approved such pricing and/or terms and conditions. Spend Control
Components will be considered LoJack Controlled Components for the purposes of
this Agreement.   2.   SCOPE OF AGREEMENT   2.1   This Agreement will apply to
all Orders for Products and Services placed by LoJack and accepted by Celestica
under this Agreement.   2.2   From time to time, LoJack or its Affiliates may
wish to purchase services from Celestica. Such “Services” may include, but shall
not be limited to: development, design, engineering, out-of-warranty repair,
prototyping, distribution or other services as LoJack may request and Celestica
may provide from time to time and which may be described in more detail in
various statements of work or Orders. Unless otherwise agreed to in writing
between the parties, Celestica shall perform all Services in accordance with the
terms and conditions set forth in this Agreement and at a mutually agreed upon
price.

              2              

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

2.3   From time to time LoJack or its Affiliates may wish to purchase Products
and/or Services directly from a Celestica Affiliate. In such event LoJack or its
Affiliate, as applicable, shall issue an Order directly to Celestica’s
Affiliate. The Order shall incorporate by reference the terms and conditions of
this Agreement and, with respect to the fulfilment of that Order, this Agreement
shall be interpreted as if it had been entered into directly by the Celestica
Affiliate and LoJack or LoJack Affiliate, as applicable. By issuing an Order,
LoJack’s Affiliates agree to be bound to the terms and conditions of this
Agreement. By accepting an Order, the Celestica Affiliate agrees to be bound to
the terms and conditions of this Agreement and Celestica shall remain bound to
the terms and conditions of the Agreement with respect to all duties,
obligations and liabilities other than fulfillment of that Order. The
effectiveness of this Agreement shall be expressly conditioned upon Celestica’s
execution and delivery of a guaranty in which Celestica guarantees the
performance, all payments and other obligations of its Affiliates under this
Agreement and any Order. Concurrently, LJ shall execute and deliver a guaranty
of the performance, all payments and other obligations of LEI and LJ Affiliates
under this Agreement and any Order. LoJack will provide a copy of this Agreement
to its Affiliates who wish to place Orders. Celestica will provide a copy of
this Agreement to its Affiliates who wish to accept Orders.   2.4   Celestica
will manufacture and deliver Products and supply Services pursuant to the terms
of this Agreement, subject to LoJack first having provided Celestica with the
Specification for the Product, together with any LoJack Information and all
other necessary drawings, documentation, data, software, and other information
of LoJack and any consigned materials necessary for the manufacture of Products
and the provision of Services.   2.5   Subject to quality review standards and
procedures, LoJack will accept Products and Services delivered, at agreed upon
Prices, pursuant to the terms of this Agreement.   2.6   Without LoJack’s prior
written approval, Celestica agrees not to knowingly manufacture or sell any
LoJack products to anyone other than LoJack or its Affiliates, or use, transfer,
disseminate or convey LoJack’s Intellectual Property or LoJack Information for
any purpose other than for Celestica’s manufacture of the Products pursuant to
this Agreement.   2.7   The selected site to manufacture the Products shall be
Celestica Jahor Bahru. Approval to manufacture the Products at any other site
must be approved in advance by LoJack in writing, which approval shall not be
unreasonably withheld.   2.8   As of the commencement of production, Celestica
will provide ** Service Mount Technology lines to support LoJack’s current
Forecast and an anticipated business level of ** units per annum (which is
provided as guidance only and is not a commitment to purchase as set out in
Section 9.1(i)). The parties agree to work together to determine changes to the
capacity required to meet LoJack’s changing business requirements.   3.  
FORECAST AND ORDER PROCEDURE   3.1   Each month, or on a more frequent basis as
the parties may mutually agree, LoJack will provide Celestica with updated
Orders and Forecasts for the Products so as to maintain a minimum of ** months
of combined Order and Forecast (as defined below) coverage at all times. This
monthly update shall include:

  (a)   Order(s) for Product requirements, in monthly increments with target
shipment dates, for that month and the following ** months, so as to maintain a
minimum of ** months of required Product Orders at all times.     (b)   A
forecast (the “Forecast”) of its anticipated purchases of Products for all
remaining months in the Order and Forecast coverage period described above.
LoJack will use its best efforts to ensure that the Forecast is accurate but the
Forecast will not constitute an Order.

              3              

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

    The Forecast must cover the manufacturing production time and Material lead
times in order for Celestica to meet forecasted demand. If LoJack’s Forecast
does not cover the period required to order long lead time Materials, LoJack
will use commercially reasonable efforts to provide a separate forecast for such
long lead time Materials which shall be subject to change.   3.2   Celestica
will acknowledge receipt of Orders within three (3) business Days of receipt,
and notify LoJack of acceptance or non-acceptance of Orders within five
(5) business Days of receipt. Celestica shall be obligated to accept Orders
submitted by LoJack in accordance with the terms and conditions of this
Agreement. However, Celestica shall be under no obligation to accept an Order if
(i) such Order contains materially incorrect or insufficient information,
(ii) such Order is not consistent with LoJack’s Forecast, (iii) LoJack is in
material breach of this Agreement, including, but not limited to, breach of its
obligation to indemnify, defend and hold Celestica harmless pursuant to
Section 19.1 or is otherwise preventing Celestica’s performance, or (iv) LoJack
has exceeded or, by acceptance of such Order, will exceed its credit limit.  
3.3   Celestica will use its commercially reasonable efforts to accept unplanned
Orders or an increase in the quantity to be delivered relative to an Order
without additional charge. However, if Celestica will incur additional costs,
then acceptance of such Order will be subject to LoJack’s written agreement **.
  3.4   Orders will incorporate by reference, the terms and conditions of this
Agreement. This Agreement shall supersede the terms and conditions of such
Orders and exclude any pre-printed terms and conditions found on LoJack’s
Orders, which shall be deemed deleted. Orders will describe in more detail the
required Product and/or Service to be rendered by Celestica and will include:
the description and Price per unit of Product; the quantities ordered; Product
revision details and such other information as the parties may agree is
required. Unless otherwise agreed, Orders will be issued by e-mail.   4.  
MATERIALS   4.1   Celestica agrees to purchase from LoJack certain active and
end of life Material in the inventory of LoJack’s previous contract manufacturer
in Malaysia and will take over certain committed Material orders necessary to
support production at Celestica. LoJack and Celestica will periodically review
and mutually agree on the specific Material and quantity of Materials (both
on-hand and on order) to be purchased by Celestica or orders to be taken over by
Celestica taking into consideration Orders and Forecasts, Material lead-times,
condition of the Materials, and other relevant factors. Any Celestica purchases
of inventory from LoJack will be at BOM cost set out in Schedule 2 or BOM cost
in effect at time of such purchase. All amounts due for Celestica’s purchase of
inventory as described herein shall be paid to LoJack within ** of date of
LoJack’s invoice. Unless otherwise agreed, invoices will be issued by e-mail no
earlier than the date of purchase and no later than three (3) business days
after such date. If the invoice is issued later, then ** will be measured from
actual date of issue.   4.2   LoJack hereby authorises Celestica, and Celestica
shall be entitled, to order Materials in accordance with Material leadtimes (for
which LoJack will be responsible in accordance with Section 16 herein), as
necessary to support Orders and Forecasts. Such authorisation shall include
without limitation, additional Materials as are, in Celestica’s opinion,
reasonably required, taking into account any supplier minimum order
requirements, packaging sizes and economic order quantities, subject to LoJack’s
monthly review and approval.   4.3   Without limiting Section 4.2 above, where
lead times for Materials are at any time longer than the period covered by
Orders set out in Section 3.1(a) above, Celestica shall be authorized to order
such Materials on the basis of the Forecast in order to meet LoJack’s delivery
requirements requested therein.   4.4   In the event LoJack requests Celestica
to carry Materials not required by Forecast and Orders at a mutually agreed
safety stock level (the “Safety Stock Inventory”), an inventory carrying cost
rate in the amount of **

              4              

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

    percent per month shall be applied to the Safety Stock Inventory based on
the month-ending inventory levels unless otherwise agreed in writing and will be
invoiced to LoJack monthly. For clarification purposes, this carrying charge
does not apply to non-cancellable orders or non-returnable Materials that have
been ordered or for which purchase commitments have been made, but where such
Materials have not yet been paid for by Celestica. Carrying charges apply from
the date such safety stock Material has been paid for by Celestica.   4.5  
Celestica will procure Materials in accordance with LoJack’s AVL. To use other
vendors of Materials, Celestica must obtain LoJack’s prior written consent,
which consent shall normally be provided, if no qualification testing is
required, within fourteen (14) Days of request, and, in any event, shall not be
unreasonably withheld or delayed. At the ** to be held as set out in
Section 9.1(b) herein, at LoJack’s request, Celestica will evaluate, in good
faith, (i) replacing a LoJack Controlled Component on the BOM with an equivalent
Celestica Sourced Component, (ii) placing a supplier of LoJack Controlled
Components on Celestica’s preferred supplier list, and (iii) accepting a LoJack
Controlled Component as a Spend Controlled Component.   4.6   In the event of
any material inconsistency between the terms and conditions of this Agreement
and LoJack negotiated terms and conditions with suppliers for LoJack Controlled
Components, then to the extent of any such inconsistencies, Celestica shall be
relieved of any liability to LoJack with respect to LoJack Controlled
Components. In the event of any Material quality issues, Celestica shall only be
relieved of any liability to LoJack with respect to components which are
exclusively LoJack Controlled Components, and only to the extent that the
liability arises exclusively from the Material quality issues.   4.7   When
requested by LoJack and upon receipt of a LoJack Order, Celestica will purchase
lifetime buys of Materials that exceed the ** Forecast horizon. Upon receipt of
the Materials, Celestica will invoice LoJack for such Materials. Payment shall
be due to Celestica in US dollars, without offset or deduction, consistent with
the terms in Section 10.1. For the period of time that Celestica stores such
Materials for LoJack, such Materials will be subject to warehousing charges at
Celestica’s then-current rates. Warehousing charges will be invoiced to LoJack
on a monthly basis. LoJack shall have the option to store LoJack owned materials
at a third-party facility to be designated by LoJack.   4.8   Where LoJack
directs Celestica to buy LoJack Controlled Components, LoJack will have primary
responsibility for directing these suppliers to perform in accordance with its
contracts. LoJack shall make reasonable commercial efforts to align the terms
and conditions for LoJack Controlled Components with the terms and conditions of
this Agreement with respect to payment terms. If legally permissible, LoJack
agrees to disclose the relevant terms and conditions of such supplier agreements
to Celestica, including but not limited to terms related to payment, forecast,
materials liability, return rights, flexibility terms, and minimum order
quantities.   4.9   Where LoJack directs Celestica to buy Celestica Sourced
Components, Celestica will have primary responsibility for directing these
suppliers to perform in accordance with its contracts. If legally permissible,
Celestica agrees to disclose the relevant terms and conditions of such supplier
agreements to LoJack, including, but not limited to, terms related to payment,
forecast, materials liability, return rights, flexibility terms, and minimum
order quantities. In the event Celestica proposes a change to the BOM cost for a
Celestica Sourced Component, Celestica will, at LoJack’s request, provide
reasonable documentation to validate such change.   4.10   From time to time,
LoJack may request that Celestica sell Materials to LoJack or its third party
designee. Celestica will make commercially reasonable efforts to accommodate any
such request, provided that any such sale of Materials does not interfere with
Celestica’s ability to perform Services and provide Product under this
Agreement. Such Materials shall be sold to LoJack at the price reflected in the
current cost of the Products, together with a ** Material markup or US$**,
whichever is greater.

              5              

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

5.   DELIVERY AND RISK   5.1   Except as agreed otherwise, all Products sold to
LoJack are delivered ExWorks (INCOTERMS 2000) Celestica’s premises of
manufacture.   5.2   LoJack will arrange transportation and specify carrier and
transportation instructions. In the event LoJack does not provide direction
within five (5) business days of the date Product is available for delivery,
Celestica shall arrange for transportation on LoJack’s behalf and at LoJack’s
cost to a LoJack designated location.   5.3   Unless otherwise subsequently
agreed, Celestica shall meet the previously agreed delivery dates. It is
critical to LoJack that Celestica deliver the Products and Services contemplated
by this Agreement on the agreed schedule pertaining to the Products and
Services. Celestica will bear the cost of any additional freight charges
necessarily incurred as a result of late delivery, where such late delivery is
solely attributable to the actions of Celestica or a Celestica Controlled
Component.   5.4   Risk of loss and damage will pass from Celestica to LoJack
upon delivery by Celestica of the Products to the applicable carrier.   5.5  
All Products will be packed by Celestica in secure packaging as agreed to by the
parties. Celestica fully acknowledges that certain Products may contain primary
lithium metal batteries and that the transport, handling, packaging and labeling
of such products are regulated by the U.S Department of Transportation and by
European and other international governments and agencies. Each party represents
to the other that it will comply with all applicable laws and regulations in the
transport, handling, packaging, and labeling of affected Products in connection
with performance of its respective obligations under this Agreement. Celestica
shall comply with its standard procedures with respect to any such designated
products containing batteries and any commercially reasonable requirements
requested by LoJack with respect to such Products.   5.6   LoJack is responsible
for obtaining:

  (a)   any necessary export and import licenses relating to Products; and    
(b)   any government or regulatory approvals relating to the marketing, sale or
use of Products and maintaining compliance with all applicable laws and
regulations including without limitation, environmental requirements in any
jurisdiction to or from which Products are shipped or in or from which the
Products are marketed, distributed or sold.

6.   ACCEPTANCE OF PRODUCTS   6.1   LoJack may reject Products that are
established, to Celestica’s reasonable satisfaction, a) to have been materially
damaged by Celestica prior to delivery or b) not to have met the Specifications
for the Products (“Rejected Products”).   6.2   LoJack will notify Celestica in
writing of Rejected Products within ** business Days of original receipt of the
Products at LoJack’s facilities or ** Days of delivery, whichever is earlier,
and will ship Rejected Products at its risk to Celestica within ** Days of
LoJack’s required receipt of an RMA from Celestica. Celestica’s issuance of an
RMA will not be unreasonably withheld and will be timely issued.   6.3   Upon
return of the Rejected Products, Celestica will, as soon as reasonably
practical, at its election either repair, replace or credit LoJack for Rejected
Products. The cost associated with any such repair, replacement, or credit will
be the sole responsibility of Celestica. In the case of replacement or credit,
title to the Rejected Product shall pass to Celestica on delivery to Celestica.

              6              

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

6.4   In the absence of earlier notification of rejection, LoJack will be deemed
to have accepted Products on the ** Day after original receipt of the Products
at LoJack’s facility or ** Days after delivery, whichever is earlier.   7.  
FLEXIBILITY AND RESCHEDULING   7.1   Upon LoJack’s request, Celestica shall use
its commercially reasonable efforts to:

  (a)   accept unplanned Orders, or     (b)   accelerate delivery dates of
existing Orders, or     (c)   accept increases in quantities on existing Orders;

    subject to LoJack agreeing to meet any increased costs or premium charges
incurred by Celestica as a result of such activity.   7.2   LoJack may delay or
reschedule deliveries in advance of agreed delivery dates, subject to the
limitations set forth in the table below:

          Maximum quantity of a Product family     (expressed as a percentage of
the Number of Days (prior to the   total aggregate quantity of that original
scheduled delivery date on   Product family based on Orders which a request for
delayed delivery   and/or Forecasts as applicable) for is made by LoJack)  
which delivery may be delayed
0-30
  **
31-45
  **
46-60
  **
61-90
  **
91+
  **

    Celestica shall use its commercially reasonable efforts to mitigate the
costs of Excess Material caused by any such delay or rescheduling. Any Excess or
Obsolete Material created as a result of such delay or rescheduling will be
dealt with in accordance with Section 16.   7.3   LoJack must approve in writing
any Orders that Celestica wishes to manufacture more than thirty (30) days in
advance of its scheduled delivery date.   7.4   A delivery may only be delayed
or rescheduled (whether in whole or in part) for a maximum of ** days from its
original scheduled delivery date and then only within the limitations set forth
in the table above. Celestica may treat any attempt to delay or reschedule an
Order outside of such ** day period as a cancellation. For clarification,
Materials on order by Celestica will not be cancelled solely due to such deemed
cancellation. Future product requirements as set out in the then current LoJack
Forecast and Orders will be taken into consideration by Celestica to determine
Material ordering requirements.   8.   CANCELLATION   8.1   Subject to
Section 8.2, if LoJack cancels an Order, (or any part thereof) for any reason
other than Celestica’s material breach of this Agreement with respect to
Celestica’s obligations related to Subsections (a), (b), (c) and (d) below, or
if an Order is deemed to be cancelled pursuant to Sections 7.4 or 8.2, then:

              7              

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

  (a)   in the case of prototypes, pilot, pre-production, work-in-process (which
Celestica shall be entitled to complete and deliver to LoJack) or finished
Products, LoJack shall pay to Celestica the full Price for such Order (or any
part thereof) so cancelled;     (b)   if the Order (or any part thereof) is
cancelled within ** days of the original scheduled delivery date specified in
such Order, then, for all Products that Celestica has not at such time commenced
the manufacturing process, LoJack shall pay to Celestica the transformation cost
of the Order(s) (or any part thereof) so cancelled, where “transformation cost”
is defined as the ** that the Celestica would have received for such Products if
it had completed the manufacturing process on the date the Order(s) (or any part
thereof) was cancelled, minus Celestica’s ** for such Products;     (c)   LoJack
shall pay for all costs associated with any Obsolete Inventory and/or Excess
Inventory that arises as a result of the cancellation of such Order (or any part
thereof), in accordance with Section 16 of this Agreement; and     (d)   in the
event that LoJack has directed Celestica to amortize any NRE into the Price and
which NRE has not been fully recovered by Celestica from LoJack through said
amortization, then LoJack shall pay Celestica the remaining unpaid NRE balance.

8.2   If any Order (or part thereof) is cancelled due to termination pursuant to
Section 23, LoJack may direct Celestica to cease its manufacturing operations in
respect of Products affected by such termination. In the event of such
termination, LoJack shall pay to Celestica all relevant amounts specified in
Section 8.1.   8.3   Celestica will use its commercially reasonable efforts to
attempt to mitigate the costs described in this Section 8 on behalf of LoJack.
All costs of Obsolete or Excess Materials and related handling charges shall be
addressed in accordance with Section 16.   9.   PRICES AND NRE   9.1   Product
Prices.

  (a)   The ** Prices for the Products ** shall be established thirty (30) Days
prior to commencement of volume production based on the pricing established in
Schedule 2 with the Price calculated by multiplying the ** unit volume by **.
This ** Price shall be subject to ** . Prices ** shall be calculated pursuant to
Section 9.1(d).     (b)   In addition to the ** set out in Section 9.1(a) above,
in the event LoJack does not purchase a quantity of ** units of the Products in
**, LoJack shall pay to Celestica an amount equal to **.     (c)   Prices will
be subject to review by the Parties on a ** basis (and at such other times as
may be agreed) at a Price review meeting to be arranged by the authorised
representatives of the parties and ** will be based on **, BOM costs, and any
mutually agreed upon ECN, or other pricing assumptions as outlined in
Schedule 2.     (d)   **.     (e)   **, Prices for each Product will be
calculated by the following formula:         **         Where,         **    
(f)   The ** percentages will be fixed per the price volume table in Schedule 2.
The ** will be based on any change to (i) the**, (ii) the ** costs provided that
there was ** processed ** that results in a change to the ** costs, or (iii) the
** costs provided that there was ** that resulted in a ** cost change or any
other

              8    

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

      variation in ** costs. When using Schedule 2 to set Prices for the
Products and other purposes pursuant to this Agreement, the parties shall select
the applicable ** from Schedule 2 based on the**, which includes ** issued by
all LoJack Affiliates. In the event the ** fall between **, the ** set out in
Schedule 2 with the ** shall be used. In the event the ** is less than the ** or
higher than the ** in Schedule 2, the parties shall mutually agree on pricing to
be used.     (g)   **     (h)   The parties mutually agree, on a trial basis, **
until the **, as influenced by ** or other factors reviewed ** and, in the event
of such **. Either Celestica or LoJack may discontinue this use of ** on not
less than sixty (60) days prior written notice to the other party prior to
**,and **.     (i)   Changes to Prices, and the manner and timing of their
implementation, will be agreed by the parties on a fair and reasonable basis **.
In the event that Celestica agrees to hold any Product at the request of LoJack,
and Product is re-priced, **.     (j)   The Prices set forth herein simply
provide guidance as to the Price of Products based on the amount of Products
purchased by LoJack. The Prices in no way obligate LoJack to purchase any
minimum amounts of Products whatsoever.     (k)   New products which are
derivatives of existing Products, such as products based on simple modifications
to existing Products to allow for sale in alternate regions, will follow the
pricing model of ** at the appropriate volume price point. Differences in **
costs will be based on ** and the new product and the ** costs will be quoted
based on the LoJack AVL and ** for such new product. For clarity, the ** costs
will be established using the same methodology used for the pricing in
Schedule 2. The overall price for the new product(s) will be based on the **
with the associated ** per the price volume table in Schedule 2.     (l)   New
products other than derivative products shall be priced utilizing the Price
formula set out in Section 9.1(e) above using the ** from the table below based
on the combined annual Forecasted volume for the Products and any new products.
Celestica shall quote the new product’s ** based on LoJack’s anticipated demand
and ** costs will be quoted based on such new products manufacturing and test
requirements per the same methodology used to develop the prices in Schedule 2.

                      Total Projected LoJack Annual Unit                    
Volume   **   **   **   **   **
**
  **   **   **   **   **
**
  **   **   **   **   **

  9.2   NREs.         Schedule 3 identifies production transition activities to
be provided by Celestica and associated start-up NREs to be paid by LoJack with
respect to transferring the equipment, setting up the production line, and
conducting production trial runs. **. Any other major production transition
activities required by LoJack in addition to those identified in Schedule 3 will
be quoted by Celestica and, if such quote is accepted by LoJack, such additional
activities and associated NREs will be added to Schedule 3.

              9    

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

10.   PAYMENT   10.1   All payments by LoJack to Celestica under this Agreement
shall be in U.S. Dollars, unless otherwise restricted by the laws of a
particular country in which the Products or Services are being purchased.
Payment is due, without set off or deduction, ** days from the date of invoice.
Unless otherwise agreed, invoices will be issued by e-mail no earlier than the
delivery of Products pursuant to Section 5.1 or the rendering of Services and no
later than three (3) business days after such date. If the invoice is issued
later, then the ** day payment terms will be measured from actual date of issue.
  10.2   With respect to LoJack’s use, transport or purchase of the Products and
Services purchased hereunder from Celestica, unless LoJack provides appropriate
exemption certificates, LoJack will be solely responsible for and will pay value
added taxes, duties or other governmental or regulatory charges in any country,
except for any income related taxes for which Celestica is directly liable.  
10.3   If LoJack fails to make any payment by the due date Celestica may, in
addition to its other rights and remedies, charge a late payment charge at a
rate of ** percent per month until paid, together with any commercially
reasonable additional costs and charges incurred by Celestica in collecting the
overdue payment. Celestica shall provide written notice of the overdue payment,
and in the event that LoJack does not cure the overdue payment within ** days of
such notice, Celestica may elect not to perform any further obligations under
this Agreement and/or any Order until payment is received. Notwithstanding the
above, LoJack may withhold payment, without late payment charge, of any amount
for which it provides notice to Celestica of its good faith dispute of the
invoiced amount within ** days of the receipt of the applicable invoice. In this
event, Celestica must continue to perform its obligations under the Agreement.
Upon resolution of the dispute, in the event that LoJack owes amounts to
Celestica, then LoJack shall pay the applicable amounts to Celestica within **
days of dispute resolution or the original payment date, whichever is the later.
  11.   LOJACK CREDIT LIMIT   11.1   LoJack acknowledges that Celestica, in the
performance of its obligations under this Agreement, will incur financial
obligations. The parties agree that Celestica will from time to time, establish,
and advise LoJack in writing, of LoJack’s credit limit with Celestica. LoJack
agrees to operate within the credit limit established by Celestica. In the event
that LoJack’s financial liability exceeds the amount of this credit limit,
Celestica will give LoJack notice of its default of this condition and, if not
remedied within ** Days, Celestica may require LoJack to prepay for future
Orders or pay down the financial liability such that LoJack’s financial
liability is below the credit limit. The terms of the credit limit (e.g., its
amount and composition) shall be set forth on attached Schedule 5.   12.   TITLE
  12.1   Except as otherwise specified in Section 6.3 and Section 17.2, title
and interest to Products will pass to LoJack upon delivery to the applicable
carrier.   13.   INTELLECTUAL PROPERTY   13.1   LoJack grants to Celestica a
limited, nonexclusive, royalty-free license to use all existing Intellectual
Property which is related to the Products and owned by or licensed to LoJack
(“LoJack IP”) as is necessary for Celestica to manufacture the Products, and
perform associated services related thereto, under this Agreement. With respect
to any Intellectual Property licensed to LoJack, LoJack warrants that such
license is in good

              10    

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

    standing and includes all necessary rights of sub-licensing. In no event
shall any LoJack IP be used in any manner other than as expressly permitted in
this Agreement, including without limitation, in any product or service that is
offered for sale, marketed, or otherwise made available for the purpose of
tracking, locating or recovering assets or people or for products for sale
directly to or by any past, current or future licensee of LoJack, except as
authorized by LoJack, or to or by any Competitor, including **, and any other
entity or person that substantially competes with LoJack or any of its
Affiliates from time to time. This license is non-transferable except as part of
an assignment of the Agreement permitted by Section 24.11.   13.2   Celestica
grants to LoJack a limited, nonexclusive, perpetual, royalty-free license to use
all existing Intellectual Property owned by or licensed to Celestica (“Celestica
IP”) incorporated or embodied in the Products as is necessary for LoJack to use,
offer to sell, sell, lease and otherwise distribute the Products.   13.3  
Subject to payment by LoJack of applicable charges, if any, all Intellectual
Property resulting from the work performed pursuant to this Agreement will be a
“work for hire” and all such Intellectual Property shall be owned and controlled
exclusively by LoJack other than Intellectual Property directly and
substantially related to Celestica IP and that is not substantially unique to
the Products, which shall be owned by Celestica (and included in Celestica IP)
(the “LoJack Work”).   13.4   Nothing in this Agreement or any Order grants or
can be capable of granting to a party (whether directly, indirectly, or by
implication, estoppel or otherwise) any rights, other than as described herein,
to any Intellectual Property owned by or licensed to the other party.   13.5  
Celestica agrees that it will not create or permit any security interest, lien
or other encumbrance upon any part of the LoJack Work, the LoJack IP or any
materials furnished to Celestica by LoJack.   14.   QUALITY ASSURANCE   14.1  
Celestica will maintain quality assurance systems for the control of material
quality, processing, assembly, testing, packaging and shipping in accordance
with its usual policies and practices and subject to and in conformance with
LoJack Specifications. The workmanship standard to be used in building Product
is then current IPC-A-610 Class II, as published by the Institute for
Interconnecting and Packaging Electronic Circuits. Repair and rework shall
comply with IPC-7711A/7721A unless otherwise specified in LoJack Specifications.
Unless otherwise specified in LoJack Specifications, workmanship standards for
other commodities shall default to standard industry practices for each
commodity. Celestica specific workmanship standards should be identified,
communicated, and approved by LoJack in advance of their use and acceptance.  
14.2   Any deviations from LoJack Specifications or changes to the manufacturing
process that will impact form, fit or function of the Products shall require
LoJack approval, in accordance with the ECN process set out in Section 15, in
advance of making the change.   14.3   LoJack shall be notified of any changes
in quality system certification status, including ISO/TS 16949.   14.4  
Celestica will perform its normal test procedures relating to Products and
Services, and any applicable test procedures set forth in the Specifications. If
Celestica performs tests using test equipment, procedures and/or software
provided by LoJack, Celestica will have its liability for defects in the Product
proportionately lessened to the extent that the failure to isolate the defect is
attributable to faulty or substandard equipment, procedures or software.   14.5
  Either party may during normal business hours and following reasonable notice
and subject to the other party’s normal security and confidentiality
requirements, review the other party’s facilities and quality control

              11    

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

    procedures as reasonably necessary for the first party to satisfy itself of
the other party’s compliance with its obligations under this Agreement.   14.6  
The parties will meet in-person or via conference call quarterly to discuss and
resolve any issues that may have arisen including those relating to quality,
performance, engineering changes, obsolescence or excess.   14.7   Celestica
will comply with its standard procedures related to supplier quality management
for Material supplied from vendors of LoJack Controlled Components. Celestica
and LoJack will review and mutually agree, on a case by case basis, to
additional supplier quality management for such Material vendors, including but
not limited to, periodic quality audits, implementation of incoming quality
programs to ensure compliance to Specifications, and assuming the responsibility
for managing quality issues and the implementation of both interim and final
corrective actions that follow. To that end, Celestica will work with LoJack and
the supply base to insure that issues are resolved quickly, with limited risk to
delivery. **.   15.   CHANGE CONTROL   15.1   Either party may at any time
propose changes to the relevant Specification or the Products by a written
Engineering Change Notice (“ECN”) to the other party.   15.2   The recipient of
an ECN will use all reasonable efforts to provide a detailed response within
fourteen (14) Days of receipt.   15.3   Celestica will advise LoJack of the
likely impact of an ECN (including but not limited to delivery scheduling and
Prices) on the provisions of any relevant Orders.   15.4   Neither party will
unreasonably withhold or delay agreement to an ECN and the parties will endeavor
to agree and implement at the earliest opportunity ECNs relating to personal and
product safety.   15.5   Until an ECN and any associated impact have been agreed
in writing, the parties will continue to perform their obligations without
taking account of that ECN.   15.6   Any Obsolete and/or Excess Materials
resulting from an ECN will be dealt with in accordance with Section 16 below.  
15.7   All costs arising out of extraordinary actions to implement ECNs
(including without limitation: premium costs of Materials; Material handling
charges; process and tooling charges; engineering charges and testing costs)
will be the responsibility of LoJack, except for ECNs initiated by Celestica
solely to improve its manufacturing processes   15.8   Pre-production or
start-up build costs for Products associated with evaluation builds in
Schedule 1 are included in the quoted NREs per Schedule 3. Product costs for
such builds shall include **, if appropriate, and **.   15.9   Costs related to
standalone new product introduction or standalone evaluation builds for products
that will not go to full production and not related to products in Schedule 1
will be quoted on a standalone basis upon LoJack’s request for such builds. Such
quote will include any materials and premium costs of Materials; Material
handling charges; process and tooling charges; engineering charges and testing
costs as appropriate. For clarity, all reasonable and customary support services
typically performed at no charge, such as routine administrative and engineering
costs, will not be included in the quote to LoJack for the new product
introduction or standalone evaluation build.

            12  

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

16.   EXCESS AND/OR OBSOLETE MATERIAL   16.1   If at any time, the aggregate
quantity of any item of Material that Celestica has on hand, which has been
ordered, manufactured or acquired in accordance with Section 3 and Section 4, is
greater than the quantity of such Material Forecasted to be consumed by
Celestica in the manufacture of Products for LoJack under this Agreement in the
subsequent ** Days, then such excess quantity of Material shall be deemed
“Excess”.   16.2   On or about the fifteenth (15th) day of each month, Celestica
shall provide LoJack with a notice, setting out the amount and value of any
Excess Material on hand at the end of the previous month. Within ** Days of the
date on which LoJack receives such notice from Celestica (the “Notice Receipt
Date”), LoJack shall either (i) issue to Celestica a purchase order for any
remaining Excess Material after Celestica has completed the mitigation
activities pursuant to Section 16.7 below, or (ii) pay Celestica an inventory
carrying charge (the “Inventory Carrying Purchase Order”) in the amount of **
percent per month of the average value of such Excess Material which will be
carried by Celestica from the Notice Receipt Date to the date that the such
Excess Material becomes Obsolete inventory pursuant to Section 16.3. In either
case, LoJack shall issue Inventory Carrying Purchase Orders to Celestica on a
monthly basis.The calculation of the average value of Excess Material shall be
based on month-ending inventory levels unless otherwise agreed in writing.  
16.3   In the event of:

  (a)   a complete or partial termination, rescheduling or cancellation of an
Order, or     (b)   a reduction in a Forecast, or     (c)   the termination of
all or any part of this Agreement, or     (d)   any other event, including a
change in Specifications or an engineering change,

    which results in any Material which Celestica has purchased or issued a
purchase order to the Material vendor for in accordance with Section 3 and
Section 4, no longer being required by Celestica to manufacture Products (or
being otherwise unsuitable for use in the manufacture of Products due to the
passage of time) within the subsequent ** Days, based on the most recent Orders
and Forecast, such Material shall be considered “Obsolete” and LoJack shall be
notified of the same subsequent to Celestica’s mitigation efforts as specified
in Section 16.7 below. LoJack shall, within ** business Days of receiving such
notice, issue an inventory purchase order to Celestica for such Obsolete
Material, pursuant to Section 16.6 below.   16.4   Notwithstanding Section 16.3
above, in the event the most recent Orders and Forecast shows demand after the
subsequent ** Days for Obsolete Materials that are custom to the Product, at
LoJack’s request and Celestica’s agreement, then the applicable quantity of such
Obsolete Materials will continue to be held by Celestica for up to ** days (the
“Additional Hold Period”). LoJack will pay Celestica an inventory carrying
charge for such inventory in accordance with Section 16.2 above and at the end
of the Additional Hold Period will purchase any remaining Obsolete Materials.  
16.5   Notwithstanding Sections 16.2 and 16.3 above, LoJack will not be required
to purchase the Safety Stock Inventory until it has been held in Celestica’s
inventory for more than ** Days.   16.6   LoJack will purchase the Excess
Material and/or the Obsolete Material pursuant to an inventory purchase order at
the price reflected in the current cost of the Products, together with the
average Material mark-up currently in effect for the Products, if applicable.
The inventory purchase order shall include under-recoveries resulting from the
sale of Material at prices less than the price originally paid by Celestica for
such Material or costs relating to re-stocking or return charges, if any. At
LoJack’s request and option, Celestica will store Excess Material and/or the
Obsolete Material purchased by LoJack subject to the parties entering into a
warehouse agreement.

              13    

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

16.7   When any Material is for any reason at any time rendered Excess or
Obsolete, Celestica will use its reasonable efforts to:

  (a)   cancel outstanding orders for such Materials; and     (b)   return or
sell such Materials back to the original supplier or to a third party on such
terms as Celestica may determine at its discretion; and     (c)   use
excess/non-cancellable Materials for the manufacture of other Products.

    Such mitigation efforts shall continue for a period of up to ** Days or, at
LoJack’s reasonable request, for a period of up to ** Days.   16.8  
Notwithstanding the payment term specified in Section 10.1, all invoices
relating to Excess or Obsolete Material, as specified in this Section 16, shall
be due to Celestica in U.S. Dollars, without set off or deduction, per payment
terms defined in Section 10.1.   16.9   Notwithstanding the persons designated
in Section 24.8, all notices, inventory purchase orders and any other
communication required to be made or delivered by either party to the other
party pursuant to this Section 16 shall be sent to representatives agreed to by
the parties.   17.   CELESTICA WARRANTY   17.1   Celestica warrants that it
will, as it may elect, without charge, repair (to a mutually agreed standard or
specification), replace or, if repair or replacement is not reasonably
practicable, credit any Products which are proved to be defective as a result of
a failure in Celestica’s workmanship **, or which fail to conform with LoJack
Specifications relating to the manufacture of the Products and the performance
of associated services related thereto provided that:

  (a)   LoJack notifies Celestica in writing within ** after discovery of the
defect; and     (b)   such defective Product has been returned prepaid to
Celestica’s designated repair location within ** months after original delivery
by Celestica, except where the defect is discovered in the last month of the
warranty, where LoJack notifies Celestica in accordance with Section 17.1
(a) above and returns the defective Product no later than ** after the
expiration of the warranty period. Celestica will provide a warranty with regard
to Products which it repairs or replaces for the period of time remaining in the
original ** month warranty, or ** days, whichever is greater.

    LoJack must obtain a return material authorization (RMA) from Celestica
prior to returning any Products. All returned Product shall include
documentation describing the nature of the defect, how it was discovered and, to
the extent known, under what conditions it occurred. Celestica’s issuance of an
RMA will not be unreasonably withheld.   17.2   LoJack will pay for the return
of Products to Celestica’s designated premises. Celestica will pay for the
redelivery to LoJack’s premises as designated by LoJack of all repaired or
replaced Products, where the returned Products were found by Celestica to be
defective under Section 17.1 above. In addition, where the returned Products
were found by Celestica to be defective under Section 17.1 above, Celestica will
credit LoJack for the amount paid by LoJack for the return of the Products. For
any Products and derivative Products that are found by Celestica not to be so
defective LoJack will pay to Celestica all redelivery costs and a no defect
found charge of US$** per unit of each such Product in Schedule 1 plus the cost
of any Materials that must be scrapped (if any) due to the evaluation process
for each such Product. The no defect found charge for new Products added to this
Agreement will be established during the quote process for such new Products. In
the case of Product replacement: title to replaced Product will pass to
Celestica on delivery to Celestica; and title to replacement Product will pass
to LoJack on delivery to LoJack.

              14    

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

17.3   The above warranties will not apply to:

  (a)   Products which have been misused, modified, damaged, placed in an
unsuitable physical or operating environment or maintained improperly or caused
to fail by any product or service not supplied by Celestica or to any Products
which have been subjected to any repair not authorised in writing in advance by
Celestica;     (b)   any defect caused by LoJack or a third party or by an error
or omission or design or other fault in any LoJack Information or in any other
drawings, documentation, data, software, information, know-how or Materials
provided or specified by LoJack;     (c)   prototypes and pre-production or
pilot versions of Products which will be supplied “as is” without warranty of
any kind; or     (d)   Products for which Celestica has not performed the
standard inspection and test procedure at the request of LoJack.

17.4   An Epidemic Condition exists when failure reports or statistical
samplings show that ** percent (**) or more of the same Product installed or
shipped during any ** day period contain an identical, repetitive: (i) defect,
or (ii) failure to conform with Product Specifications. If during the ** month
warranty period, a Product shows evidence of an Epidemic Condition caused by a
defect or failure to conform with Product Specifications warranted by Celestica
pursuant to this Section 17, Celestica shall without charge, repair, replace or
credit any Products which are proved to be defective and shall pay the
reasonable direct costs ** of implementing the mutually agreed remedy on
Products evidencing the Epidemic Condition, provided that said costs shall not
exceed **.   17.5   Celestica warrants (a) that all Services will be performed
with professional care and skill and in a manner consistent with commercially
reasonable efforts, and (b) that all Services and related deliverables will
substantially conform to the applicable Specifications. LoJack must notify
Celestica of any warranty claim ** from completion of the Services or delivery
of the related deliverables, as applicable. Celestica shall correct any warranty
non-conformity which is material, or if Celestica cannot substantially correct
the same in a commercially reasonable time and manner, LoJack may terminate the
relevant Services and/or related deliverables, which shall be returned, and
Celestica shall promptly credit to LoJack any applicable fees that LoJack has
paid for the Service.   17.6   THIS SECTION 17 SETS OUT CELESTICA’S SOLE
OBLIGATION AND LIABILITY, AND LOJACK’S EXCLUSIVE REMEDIES, FOR CLAIMS BASED ON
DEFECTS IN OR FAILURE OF ANY PRODUCT OR SERVICE OR THE SUBJECT MATTER OF ANY
SERVICE AND REPLACES ALL OTHER WARRANTIES, REPRESENTATIONS AND CONDITIONS,
EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO IMPLIED WARRANTIES,
REPRESENTATIONS OR CONDITIONS OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.   18.   LOJACK WARRANTY   18.1   LoJack warrants that LoJack
Information and any other items or information supplied by LoJack are accurate
and contain all items and information of LoJack necessary for Celestica to
manufacture and deliver the Products and Services.   18.2   Celestica will
notify LoJack of any manufacturing problems that it encounters and believes are
related to the Product design or any LoJack Information. The parties will
jointly determine whether such manufacturing problems are attributable to the
Product design or any LoJack Information. To the extent such problems are
attributable to the Product design or any LoJack Information, LoJack will be
proportionately responsible for reasonable direct costs incurred by Celestica to
correct such problems. Celestica will not implement any

              15    

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

    changes to the Product design or any LoJack Information without LoJack’s
prior written approval. Where any such changes result in the delay of any
scheduled delivery date for Product, Celestica will have no liability for such
delay and LoJack may cancel any orders for Products affected thereby subject to
the terms of the Agreement.

19.   INDEMNIFICATION   19.1   LJ agrees to indemnify, defend and hold harmless
Celestica, its Affiliates, officers, directors, employees, agents and their
respective successors and assigns, from and against all third party claims,
costs, damages, fines, losses and expenses (including reasonable attorney’s
fees) to the extent that such claims, costs, damages, fines, losses and expenses
result from: (i) death, personal injury or property damage arising from LJ or
its Affiliates’ negligent acts or omissions or willful misconduct; or, (ii) an
intellectual property infringement claim arising from any Specifications,
software, information supplied or any instructions given to Celestica by or on
behalf of LJ or its Affiliates provided that Celestica gives LJ prompt notice in
writing of the claim, provides reasonable assistance and co-operation to LJ in
defense of the claim and permits LJ to control the defense of the claim.
Celestica may employ counsel, at its own expense, to assist in the defense of
the claim. Celestica shall have no authority to settle any claim on behalf of
LJ.   19.2   LEI agrees to indemnify, defend and hold harmless Celestica, its
Affiliates, officers, directors, employees, agents and their respective
successors and assigns, from and against all third party claims, costs, damages,
fines, losses and expenses (including reasonable attorney’s fees) to the extent
that such claims, costs, damages, fines, losses and expenses result from:
(i) death, personal injury or property damage arising from LEI’s negligent acts
or omissions or willful misconduct; or, (ii) an intellectual property
infringement claim arising from any Specifications, software, information
supplied or any instructions given to Celestica by or on behalf of LEI provided
that Celestica gives LEI prompt notice in writing of the claim, provides
reasonable assistance and co-operation to LEI in defense of the claim and
permits LEI to control the defense of the claim. Celestica may employ counsel,
at its own expense, to assist in the defense of the claim. Celestica shall have
no authority to settle any claim on behalf of LEI.   19.3   Celestica agrees to
indemnify, defend and hold harmless LoJack, its Affiliates, officers, directors,
employees, agents and their respective successors and assigns, from and against
all third party claims, costs, damages, fines, losses and expenses (including
reasonable attorney’s fees) to the extent that such claims, costs, damages,
fines, losses and expenses result from: (i) death, personal injury or property
damage arising from Celestica or its Affiliate’s negligent acts or omissions or
willful misconduct; or, (ii) an intellectual property infringement claim arising
from Celestica or its Affiliates’ proprietary manufacturing processes used for
the LoJack provided that LoJack gives Celestica prompt notice in writing of the
claim, provides reasonable assistance and co-operation to Celestica in defense
of the claim and permits Celestica to control the defense of the claim. LoJack
may employ counsel, at its own expense, to assist in the defense of the claim.
LoJack shall have no authority to settle any claim on behalf of Celestica.   20.
  TOOLING, SOFTWARE AND LOJACK PROPERTY   20.1   All LoJack Information may be
used by Celestica as required by Celestica solely for the purposes of performing
its obligations under this Agreement and any Orders.   20.2   All LoJack
Information will remain LoJack’s property and will be treated by Celestica with
substantially the same care as it treats its own property of a similar nature.
With respect to tooling that LoJack provides to Celestica, Celestica must
maintain property asset tags which identify the tooling as being LoJack
property, and maintain a comprehensive property list identifying LoJack provided
tooling. All equipment and tooling, regardless of ownership, must be maintained
by Celestica in accordance with all applicable safety codes and

              16    

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

    shall be maintained at a commercially reasonable level of care. Celestica
will be responsible for all costs related to the upkeep, maintenance,
calibration and repair of any tooling not provided to them by LoJack.   20.3  
Except for the costs of administration for maintenance programs, the costs of
maintenance, calibration and repair of any LoJack tooling shall at all times be
the responsibility of LoJack. Celestica shall provide a quotation to LoJack for
approval of the costs of calibration, repair due to normal wear and tear, and /
or replacement costs of LoJack tooling.   20.4   Celestica shall not grant any
security interest, lien or other charge upon any LoJack tooling or equipment.  
20.5   Unless otherwise agreed in writing, Celestica shall provide non-Product
specific tooling at its sole cost and expense. LoJack shall pay for, or obtain
and consign to Celestica any Product specific tooling or tooling unique to the
LoJack engagement.   20.6   Unless otherwise agreed in writing and subject to
LoJack payment of applicable charges, if any, all tooling, equipment or material
of every description furnished to Celestica by LoJack or specifically paid for
by LoJack and held by Celestica, and any replacements thereof, shall be and
remain the personal property of LoJack and shall be clearly labeled as LoJack
equipment and safely stored. Celestica shall not use such property except in
filling LoJack’s Orders unless otherwise authorized in writing by LoJack. Such
property while in Celestica’s custody or control shall be held at Celestica’s
risk, kept insured by Celestica at Celestica’s expense for loss or damage
resulting from Celestica’s negligence or willful misconduct in an amount equal
to the fair market value and will be subject to removal at LoJack’s written
request and expense. Celestica shall not be deemed to be in breach of any of the
provisions of the Agreement or have any liability to LoJack for any failure of
Celestica to perform its obligations hereunder to the extent such failure is
attributable to deficiencies in or removal of such LoJack tooling, equipment or
material.   21.   CONFIDENTIALITY   21.1   The parties will comply with the
provisions of the Reciprocal Confidentiality Agreement dated April 27, 2010
between LoJack Corporation and Celestica Corporation.   21.2   Except as may be
required by law (e.g., SEC filings subject to confidential treatment request),
nothing in this Agreement gives either party a right to use the other party’s
name, trade mark(s), trade name(s) or to refer to, or disclose, the existence of
this Agreement or any Orders or any terms and conditions of this Agreement or
any Orders, whether directly or indirectly in connection with any marketing or
other activities without the other party’s prior written consent. Either party
may, however, be permitted to respond generally to inquiries regarding its
business provided that it will not disclose specific terms of this Agreement,
except as may be required under applicable laws and regulations, and Celestica
may include LoJack’s name and logo in its customer lists.   22.   EXCLUSIONS AND
LIMITATION OF LIABILITY   22.1   To the maximum extent permitted by law, under
no circumstances will either party have any liability, whether in contract or
for negligence or otherwise and whether related to any single event or series of
connected events, and except for any obligation to pay amounts which are
properly due and payable to Celestica hereunder, for any of the following:

  (a)   any liability in excess of (as to LoJack as a party, these limitations
do not double by reason of LJ and LEI both being parties):

              17    

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

  i)   in the case of damage to or loss of tangible property, **; and     ii)  
in any event, regarding any other liability, **.

  (b)   any liability for any incidental, indirect, exemplary, punitive, special
or consequential damages, including without limitation, loss of business, loss
of records or data, loss of use, loss of profits, revenue or anticipated savings
or other economic loss whether or not a party was informed or was aware of the
possibility of such loss; or     (c)   any third party claims, other than claims
arising under Section 19, against the other party for any loss, damage, costs or
expenses.

In no event shall there be any limitation of liability whatsoever in the case of
liability for death or personal injury as provided in Section 19 of this
Agreement nor for any liability resulting from fraudulent, intentional, wilful
or actions nor for any infringement by one party or its Affiliates of any
Intellectual Property rights of the other party or its Affiliates nor for any
breach of confidentiality.

              18    

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

23.   TERM AND TERMINATION

23.1   This Agreement:

   (a)    is effective from the Effective Date and continues for a period of **
years from the Effective Date; and      (b)    may be renewed for additional **
year terms after the expiration of the initial term on written mutual agreement
of the parties, at least six (6) months prior to the end of the initial term or
any renewal term.

23.2   Either party may terminate this Agreement by giving to the other party
six (6) months prior written notice at any time. In the event of termination
pursuant to this Section 23.2:

   (a)    termination of this Agreement will not prejudice accrued rights and
liabilities (including payment of Prices for Product delivered) of either party;
and      (b)    on the termination or other discharge of this Agreement
Celestica will, in so far as reasonably practicable following LoJack’s request,
deliver up to LoJack at LoJack’s expense and risk all LoJack owned tooling and
test equipment, and all other assets, Products, LoJack Information and other
items which are owned by LoJack.

23.3   Either party may immediately terminate any Order and/or this Agreement:

   (a)    if the other party commits a material breach of any of the terms of
this Agreement and fails to remedy the breach within sixty (60) Days of written
notice requiring it to do so; or      (b)    if the other party becomes
insolvent or is declared bankrupt, or if a receiver and manager, liquidator,
trustee in bankruptcy or other officer with similar powers is appointed over all
or a substantial part of the assets of that party, or if that party files a
proposal or a notice of intention to make a proposal under the Bankruptcy and
Insolvency Act or any similar law, or any equivalent event occurs under any
relevant jurisdiction;

    and in any such case on termination under 23.3 (a) or (b) above the
terminating party shall have no further obligations to the other party except to
make payment:

   (c)    of Prices for Product delivered prior to the date of termination; and
     (d)    for any Orders cancelled, in accordance with Section 8.2,

    less any amount owing to the terminating party.

23.4   The terms of Section 8 “Cancellation” will apply to any Orders cancelled
as a result of termination pursuant to this Section 23 and the terms of
Section 16 “Excess and/ or Obsolete Material” will apply to any Material
rendered Excess or Obsolete by such cancellation.

23.5   Celestica will be entitled at its option to perform all accepted Orders
placed prior to the termination of this Agreement and the terms of this
Agreement will continue to apply to such Orders. Furthermore, unless otherwise
agreed in writing between the parties, the terms of this Agreement will remain
in effect during and after the initial term and will continue to govern any
Orders issued by LoJack.

24.   GENERAL

24.1   Cost Savings Sharing — Celestica and LoJack agree to work together to
achieve a targeted ** minimum annual price reduction across all Products. If any
cost savings are achieved as a result of changes proposed by Celestica, LoJack
and Celestica shall share the savings on a ** basis for the ** months after
Celestica’s

              19    

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

     implementation costs arising out of extraordinary actions that have not
been paid separately by LoJack are recovered and thereafter, **% of the savings
will be to the ** benefit of LoJack. If any cost savings are achieved as a
result of changes proposed by LoJack, LoJack and Celestica shall share the
savings on a ** basis for ** months after Celestica’s implementation costs
arising out of extraordinary actions that have not been paid separately by
LoJack are recovered and thereafter, **% of the savings will be to the benefit
of LoJack.

24.2   Compliance with laws — Each party shall comply with applicable U.S. and
international laws and regulation with respect to performance of its obligations
under this Agreement, including without limiting the foregoing, the provisions
of Schedule 4 relative to Celestica and its Affiliates’ compliance with the
Foreign Corrupt Practices Act.

24.3   FCPA/C-TPAT — Celestica and its Affiliates who accept Orders from LoJack
pursuant to this Agreement shall comply with LoJack’s reasonable requirements
relating to FCPA (Foreign Corrupt Practices Act) compliance. In addition,
Celestica and its applicable Affiliates shall work with LoJack to adopt security
practices consistent with guidelines established under the United States
Government’s Customs and Trade Partnership Against Terrorism (C-TPAT) import
program and, on request, will provide LoJack with certification confirming
Celestica’s compliance with C-TPAT. Celestica and its applicable Affiliates
shall complete LoJack’s C-TPAT questionnaire on an annual basis, at least, and
will implement corrective measures per LoJack’s reasonable request with regard
to any areas of non-compliance with the C-TPAT program, and will participate
fully in any United States Government C-TPAT audits of compliance with the
program.

24.4   Resale, import and export — LoJack will comply with all applicable laws
and regulations and will obtain all necessary licenses and consents for the
resale, import or export of Products under the laws and regulations of any
relevant jurisdiction.

24.5   Effective terms and precedence -

   (a)   Together with Orders, as well as the Reciprocal Confidentiality
Agreement cited in Section 21.1, the terms of this Agreement constitute the
entire agreement between the parties in respect of the subject matter hereof and
supersede and exclude all other representations, promises and proposals, whether
oral or written.      (b)   Any standard terms and conditions set out in any
LoJack Order form will be without effect.      (c)   Any rights or obligations
under this Agreement that by their nature continue after termination will remain
in effect until they are completed or otherwise satisfied, including the rights
or obligations of the parties set forth in Sections 8, 10, 13, 16, 17, 18, 19,
21, 22, 23, 24.2, 24.3, 24.5, 24.6, 24.8, 24.10, 24.14, 24.16.      (d)   If
there is any conflict or inconsistency between the terms of any Order or other
documents and the terms of this Agreement then the terms of this Agreement will
prevail over the Order or any other such document.

24.6   Severability — If any provision or any part thereof contained in any
Order or this Agreement is, for any reason, held to be invalid or unenforceable
in any respect under the laws of any jurisdiction where enforcement is sought,
such invalidity or unenforceability will not affect any other provision of such
Order or this Agreement and such Order and this Agreement will be construed as
if such invalid or unenforceable provision or part thereof had not been
contained therein.

24.7   Variations — No purported variation or amendment of this Agreement or any
Order will be valid unless made or confirmed in writing by a duly authorised
representative of each party.

              20    

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

24.8   Notices — All notices must be in writing and sent by prepaid registered
mail, by facsimile or by electronic mail or delivered personally to the parties
at their respective addresses set out below or such other address as may be
notified from time to time by the addressee to the other party. A notice shall
be deemed to have been given on the date of receipt if sent by prepaid
registered mail, on the date of transmission in the case of facsimile or
electronic communication or on the date of delivery if it is delivered by hand.
      Notices delivered to LoJack shall be delivered to:

      LoJack Corporation
Meditech Executive Center
200 Lowder Brook Drive, Suite 1000
Westwood, MA 02090
Attn: VP and General Counsel
Fax: 781-251-4655

     Notices delivered to Celestica shall be delivered to:

      Celestica Corporation
645 Harvey Road
Manchester, NH 03103
Attention: General Manager
Fax: 603-244-1495

     With a copy to:

      Celestica International Inc.
844 Don Mills Road
Toronto Ontario Canada M3C 1V7
Attention: Corporate Contracts Department
Fax: 416-448-2776

24.9   Waiver — The waiver of any term, condition or provision of this Agreement
must be in writing and signed by an authorized representative of the waiving
party. Any such waiver will not be construed as a waiver of any other term,
condition or provision except as provided in writing, nor a waiver of any
subsequent breach of the same term, condition or provision.

24.10   Force majeure — Neither party will be liable for any delay in performing
or for failing to perform obligations (other than payment obligations) resulting
from acts of God; inclement weather; fire; explosions; floods; pandemics;
strikes; work stoppages; slow-downs or other industrial disputes; accidents;
riots or civil disturbances; acts of government; inability to obtain any
necessary license or consent; delays by suppliers or Material shortages or from
any cause whatsoever beyond its reasonable control.

24.11   Assignment -

   (a)   Neither party may assign this Agreement or any Order or any part
thereof without the prior written consent of the other party, such consent not
to be unreasonably withheld.      (b)   The expressions “Celestica” and the
“LoJack” include their respective successors and permitted assigns where the
context admits.

24.12   Relationship of the parties — The relationship between Celestica and
LoJack as established under this Agreement and any Order(s) will be and at all
times remain one of independent contractors, and neither party

              21    

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

    will at any time nor in any way represent itself as being a dealer, agent or
other representative of the other party or as having authority to assume or
create obligations or otherwise act in any manner on behalf of the other party.

24.13   Headings — The headings in this Agreement are inserted for convenience
only and do not constitute a part of any agreement nor are they to be referred
to in its interpretation.

24.14   Governing law — This Agreement is governed by the laws of the State of
New York. The application of the above referenced laws is without regard to
applicable conflict of laws principles. The United Nations Convention on
Contracts for the International Sale of Goods does not apply. All disputes
arising from or relating to this Agreement will be settled in the courts of the
applicable jurisdiction named above. The parties hereto expressly waive any
right they may have to a jury trial and agree that any proceedings under this
Agreement shall be tried by a judge without a jury.

24.15   Insurance — Celestica shall obtain from a reputable insurance carrier,
commercial general liability insurance in the minimum amount of $** (U.S.)
(combined single limit) with coverage for personal or property damage or
injuries suffered by any person or entity, resulting from Celestica’s activities
and obligations under this Agreement with respect to the Products manufactured
and sold by Celestica and the services performed by Celestica pursuant to this
Agreement. LoJack shall be named in the policy of such insurance as an
additional insured with respect to liabilities assumed in this Agreement.
Celestica will provide LoJack written notice at least thirty (30) days prior to
the effective date of the cancellation. Within ten (10) days after the date this
Agreement is executed and on the first day of each year thereafter, Celestica
shall deliver to LoJack a certificate of insurance evidencing that such
insurance is in full force and effect.

24.16   Non-solicitation — During the term of this Agreement and for a period of
one year thereafter neither party shall knowingly solicit, entice away or divert
any of the other party’s employees to itself or to any third party.

Agreed to by the duly authorized representatives of the parties as of the date
first set forth above:

                  LOJACK CORPORATION   LOJACK EQUIPMENT IRELAND LIMITED    
 
               
Signed by:
  /s/ Richard T. Riley   Signed by:   /s/ Timothy P. O’ Connor    
 
 
 
     
 
   
Name:
  Richard T. Riley   Name:   Timothy P. O’ Connor    
 
 
 
     
 
   
Title:
  Chairman, President and CEO   Title:   Director    
 
 
 
     
 
   
Date:
  November 30, 2010   Date:   November 30, 2010    
 
 
 
     
 
   
 
                CELESTICA CORPORATION            
 
               
Signed by:
  /s/ Peter Lindgren            
 
               
 
               
Name:
  Peter Lindgren            
 
               
 
               
Title:
  SVP            
 
               
 
               
Date:
  December 1, 2010            
 
               

              22    

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
SCHEDULE 1
Products

                  [Product Family]   [Radio Transceiver Units]   [Destination]  
[Part Number]   [Name]
 
  **   **   **   **
 
      **   **   **
 
      **   **   **
 
      **   **   **
**
      **   **   **
 
      **   **   **
 
      **   **   **
 
      **   **   **
 
  **   **   **   **
 
      **   **   **
 
      **   **   **
 
      **   **   **
 
  **   **   **   **
 
      **   **   **
 
      **   **   **
 
      **   **   **

              1    

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
SCHEDULE 2
Price Volume Table

                                                      **   **   **
Volume Price Point
  **   **   **   **   **   **   **   **   **   **   **   **
**
  **   **   **   **   **   **   **   **   **   **   **   **
**
  **   **   **   **   **   **   **   **   **   **   **   **

**
**
**
**
**

              1    

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
SCHEDULE 3
Production Transition Activities and NREs

                  LoJack System Flow (ODC) Setup Cost - NRE Cost     Description
of Hardware             S/N   and License Cost   Qty   Unit Price (USD)   Ext
Price (USD)
1
  **   **   **   **
2
  **   **   **   **
3
  **   **   **   **
S/N
  Description of System setup   Hours   Rate/Hour   Ext Price (USD)
1
  **   **   **   **
2
  **   **   **   **
3
  **   **   **   **

Production NREs
**

              1    

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
SCHEDULE 4
FCPA COMPLIANCE

  1.   Compliance With U.S. Foreign Corrupt Practices Act. Celestica agrees that
it will not offer, pay, promise to pay, or authorize the payment of any money,
or offer, give, promise to give, or authorize the giving of anything of value
to: (i) any official of a government outside of the United States (hereinafter
“Foreign Government”), Foreign Government political party or official thereof,
or any candidate for Foreign Government political office for purposes of:

  (a)   influencing any act or decision of such official, political party or
official thereof, or candidate in his or its official capacity; or     (b)  
inducing such official, political party or official thereof, or candidate to do
or omit to do any act in violation of the lawful duty of such official, party or
official thereof, or candidate; or     (c)   inducing such official, party or
official thereof, or candidate to use his or its influence with a Foreign
Government or any instrumentality thereof to affect or influence any act or
decision of such government or instrumentality.

(ii) any person, while knowing that all or a portion of such money or thing of
value will be offered, given, or promised, directly or indirectly, to any
Foreign Government official, to any Foreign Government political party or
official thereof, or to any candidate for Foreign Government political office,
for purposes of accomplishing the prohibited acts in Subsection 1(i) above.

  2.   Permitted Exception/Affirmative Defenses:

(i) Reasonable and bona fide payments to a Foreign Government official,
political party, or party official, which are reasonable in amount, a common
practice in the jurisdiction and the purpose of which is to expedite or to
secure the performance of a routine ministerial governmental action by such
Foreign Government official, political party, or party official;
(ii) Reasonable and bona fide payments, gifts, offers, or promises of anything
of value that is lawful under the written laws and regulations of the country of
the Foreign Government official, political party, party official or candidate to
whom such payment, gift, offer or promise was made; or
(iii) Reasonable payments in reimbursement of a bona fide expenditure such as
travel and lodging expenses, incurred by or on behalf of a Foreign Government
official, political party, party official, or candidate and is directly related
to (a) the promotion, demonstration, or explanation of LoJack’s or Celestica’s
products or services or (b) the execution or performance of a contract with a
Foreign Government or agency thereof.

              2    

 



--------------------------------------------------------------------------------



 



**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
SCHEDULE 5
Credit
The credit limit established by Celestica for LoJack as of the Effective Date of
the Agreement is US$**. Celestica shall reasonably determine changes to the
credit limit based on its review of various metrics as outlined below and
consultation with LoJack.
Celestica assesses a customer’s credit risk and determines a customer’s credit
limit based on review of a number of quantitative and qualitative metrics
including, but not limited to, S&P and Moody’s ratings, revenue, gross and
operating margins, net income, cash and cash flows, working capital, tangible
net work, market capitalization, debt and debt maturities, unusual items (e.g.
convertible debt, convertible equity, warrants, etc.), available credit lines
(secured vs. unsecured), diversification, competition, industry and other
considerations such as legal entity risk.
LoJack’s “financial liability” referenced in Section 11.1 of the Agreement is
the aggregate dollar value of (i) Celestica’s issued but unpaid invoices to
LoJack, (ii) raw materials, work-in process and finished goods that are in
Celestica’s possession pursuant to the Agreement, and (iii) non-cancellable or
non-returnable purchase orders issued by Celestica to suppliers pursuant to the
Agreement for goods that have not yet been delivered to Celestica.

              1    

 